
	

113 S674 IS: Accountability for Veterans Act of 2013
U.S. Senate
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 674
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2013
			Mr. Heller introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To require prompt responses from the heads of covered
		  Federal agencies when the Secretary of Veterans Affairs requests information
		  necessary to adjudicate claims for benefits under laws administered by the
		  Secretary, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Accountability for Veterans Act of
			 2013.
		2.Requirement for prompt
			 responses from covered agencies when Secretary of Veterans Affairs requests
			 information necessary to adjudicate benefits claims
			(a)Initial
			 requests for informationWhenever the Secretary of Veterans
			 Affairs submits a request to the head of a covered agency for information that
			 the Secretary determines is necessary to adjudicate a claim for a benefit under
			 a law administered by the Secretary, the head of the covered agency shall, not
			 later than 30 days after receiving the request from the Secretary—
				(1)furnish the
			 Secretary with the information requested; or
				(2)submit to the
			 Secretary—
					(A)an explanation as
			 to why the head is unable to furnish the Secretary with the requested
			 information within 30 days; and
					(B)an estimate as to
			 when the head will furnish the Secretary with the requested information.
					(b)Continuous
			 resubmittal of requestsIn each case in which the Secretary has
			 submitted or resubmitted under this section a request to the head of a covered
			 agency for information that the Secretary determines is necessary to adjudicate
			 a claim for a benefit under a law administered by the Secretary, has received
			 under this section in response to such request an estimate as to when the head
			 will furnish the Secretary with the requested information, has not received
			 such information on or before the date that is 15 days after the estimated
			 date, and still requires such information to adjudicate the claim, the
			 Secretary shall resubmit such request and the head of the covered agency
			 receiving such request shall, not later than 30 days after receiving the
			 resubmitted request from the Secretary—
				(1)furnish the
			 Secretary with the information requested; or
				(2)submit to the
			 Secretary—
					(A)an explanation as
			 to why the head has been unable to furnish the Secretary with the requested
			 information; and
					(B)an estimate as to
			 when the head will furnish the Secretary with the requested information.
					(c)Notice to
			 claimants
				(1)In
			 generalEach time the Secretary receives an explanation and a
			 time estimate under subsection (a)(2) or (b)(2) from the head of a covered
			 agency regarding information the Secretary requested to adjudicate a claim of a
			 claimant, the Secretary shall, not later than 45 days after the Secretary
			 submitted or resubmitted the request, notify the claimant—
					(A)that the
			 Secretary requires information from the covered agency to adjudicate the
			 claim;
					(B)in the case of
			 receiving a time estimate under subsection (a)(2), that the covered agency was
			 unable to furnish the information to the Secretary within 30 days of the
			 request for the information;
					(C)in the case of
			 receiving a time estimate under subsection (b)(2), that the covered agency was
			 unable to furnish the information to the Secretary before the previously
			 estimated date; and
					(D)of the current
			 estimate of the head of the covered agency of the date by which the head will
			 furnish the Secretary with the information requested.
					(2)MannerNotice
			 provided under paragraph (1) shall be made by mail or by electronic
			 means.
				(d)RecordsThe
			 Secretary shall keep records of the time it takes to receive—
				(1)responses from
			 heads of covered agencies under this section; and
				(2)the information
			 requested from the heads of covered agencies under this section.
				(e)Semiannual
			 reportsNot less frequently than once every six months, the
			 Secretary shall submit to the Committee on Veterans' Affairs of the Senate and
			 the Committee on Veterans' Affairs of the House of Representatives a report
			 that summarizes the records kept under subsection (d) regarding the most recent
			 six-month period.
			(f)Covered agency
			 definedIn this section, the term covered agency
			 includes the following:
				(1)The Department of
			 Defense.
				(2)The Social
			 Security Administration.
				(3)The National
			 Archives and Records Administration.
				
